
	

113 HR 87 IH: Castle Nugent National Historic Site Establishment Act of 2013
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 87
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mrs. Christensen
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish the Castle Nugent National Historic Site at
		  St. Croix, United States Virgin Islands, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Castle Nugent National Historic Site
			 Establishment Act of 2013.
		2.DefinitionsIn this Act:
			(1)Historic
			 siteThe term historic site means the Castle Nugent
			 National Historic Site established in section 3.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Castle Nugent
			 National Historic Site
			(a)EstablishmentThere
			 is established as a unit of the National Park System the Castle Nugent National
			 Historic Site on the Island of St. Croix, U.S. Virgin Islands, in order to
			 preserve, protect, and interpret, for the benefit of present and future
			 generations, a Caribbean cultural landscape that spans more than 300 years of
			 agricultural use, significant archeological resources, mangrove forests,
			 endangered sea turtle nesting beaches, an extensive barrier coral reef system,
			 and other outstanding natural features.
			(b)BoundariesThe historic site consists of the
			 approximately 2,900 acres of land extending from Lowrys Hill and Laprey Valley
			 to the Caribbean Sea and from Manchenil Bay to Great Pond, along with
			 associated submerged lands to the three-mile territorial limit, as generally
			 depicted on the map titled Castle Nugent National Historic Site Proposed
			 Boundary Map, numbered T22/100,447, and dated October 2009.
			(c)Map
			 availabilityThe map referred to in subsection (b) shall be on
			 file and available for public inspection in the appropriate offices of the
			 National Park Service, Department of the Interior.
			(d)Acquisition of
			 land
				(1)In
			 generalExcept as provided in paragraph (2), the Secretary is
			 authorized to acquire lands and interests in lands within the boundaries of the
			 historic site by donation, purchase with donated or appropriated funds, or
			 exchange.
				(2)U.S. Virgin
			 Island landsThe Secretary is
			 authorized to acquire lands and interests in lands owned by the U.S. Virgin
			 Islands or any political subdivision thereof only by donation or
			 exchange.
				4.Administration
			(a)In
			 generalThe Secretary shall administer the historic site in
			 accordance with this Act and with laws generally applicable to units of the
			 National Park System, including—
				(1)the National Park
			 Service Organic Act (39 Stat. 535; 16 U.S.C. 1 et seq.); and
				(2)the Act of August
			 21, 1935 (49 Stat. 666; 16 U.S.C. 461 et seq.).
				(b)Shared
			 resourcesTo the greatest extent practicable, the Secretary shall
			 use the resources of other sites administered by the National Park Service on
			 the Island of St. Croix to administer the historic site.
			(c)Continued
			 useIn order to maintain an important feature of the cultural
			 landscape of the historic site, the Secretary may lease to the University of
			 the Virgin Islands certain lands within the boundary of the historic site for
			 the purpose of continuing the university’s operation breeding Senepol cattle, a
			 breed developed on St. Croix. A lease under this subsection shall contain such
			 terms and conditions as the Secretary considers appropriate, including those
			 necessary to protect the values of the historic site.
			(d)Management
			 planNot later than three years after funds are made available
			 for this subsection, the Secretary shall prepare a general management plan for
			 the historic site.
			
